Citation Nr: 1737543	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-28 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for congenital nystagmus to include exotropia with amblyopia (claimed as left eye disorder)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina. 

In June 2015, the Veteran testified before a Decision Review Officer (DRO) at the RO in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Nystagmus to include exotropia with amblyopia is a congenital defect, which is deemed to clearly and unmistakably have preexisted service.  

2.  The Veteran did not sustain a superimposed disease or injury to his congenital left eye disability during or as a result of service, nor is there competent, probative evidence to the effect that this congenital condition was otherwise chronically aggravated in or as a result of service.  


CONCLUSION OF LAW

Clear and unmistakable evidence reflects that the Veteran had nystagmus to include exotropia with amblyopia prior to service, and the disability was not permanently aggravated beyond the normal progression during service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter sent in March 2013.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), private treatment records, and VA examination.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran received a VA examination in September 2013.  The VA examiner provided an opinion based on an evaluation of the entire claims file and provided an adequate rationale discussing potential aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board's duty to assist has been fulfilled.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014).  Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or diseases existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390, 397 (2009) ;Winn v. Brown, 8 Vet. App. 510, 516 (1996)).  This is because defects by nature pre-exist service.  

Congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303 (c), 4.9 (2016); see also Winn v, 8 Vet. App. 516.  However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90.  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists Veterans' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Additionally, service connection may still be granted for any superimposed disease or injury.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's nystagmus was not initially noted when the Veteran entered service.  However, in January 1963, the Veteran was seen by a VA optometrist where his nystagmus was noted.  The VA doctor concluded the Veteran was born with this condition and thus was not qualified for service.  In February 1963, the Veteran separated from service.  

Two VA General Counsel opinions, 82-90 and 67-90, state that for VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  
Here, the September 2013 VA examiner noted the Veteran's nystagmus, exotropia, and amblyopia were both congenital and stated that, "[t]hese conditions are non-progressive."  As a result, the Board finds the Veteran has a congenital defect.  As such, to qualify for service connection the disability must be aggravated by service or superimposed on the defect.  Due to the stable nature of the defects, the September 2013 VA examiner further noted that the Veteran's congenital defects were not aggravated by service.  The September 2013 VA examination report provides significant probative weight against the Veteran's claim.  

In June 2015, the Veteran testified at a DRO hearing that he had his condition since birth and was subsequently discharged from service during basic training because it was discovered.  The Veteran did not submit any lay or medical evidence that he sustained an additional injury or that his left eye condition worsened during service.  

Furthermore, there is no competent evidence in the record to suggest that the Veteran's congenital defects were aggravated by service or that he sustained an additional injury or disease related to his eye condition in service.  Therefore, the Board concludes the preponderance of the evidence is against the Veteran's claim and service connection is not warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).     



ORDER

Service connection for nystagmus to include exotropia with amblyopia is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


